                                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARVIN ANDRE MITCHELL,                                            :
    Plaintiff,                                                    :
                                                                  :
              v.                                                  :   CIVIL ACTION NO. 19-CV-0538
                                                                  :
UNIVERSITY CITY CAMPUS COPS                                       :
OF PHILADELPHIA,                                                  :
     Defendant.                                                   :

                                                               MEMORANDUM

MCHUGH, J.                                                                          FEBRUARY 26, 2019

              On February 6, 2019, pro se Plaintiff Marvin Andre Mitchell, who is currently

incarcerated at the House of Correction in Philadelphia, filed this civil action pursuant to 42

U.S.C. § 1983 against the “University City Campus Cops of Philadelphia.” (ECF No. 1.) By

Order entered on February 8, 2019, the Court directed Mitchell to either submit $400.00 to the

Clerk of Court or file a motion for leave to proceed in forma pauperis with a certified copy of his

prisoner account statement within thirty (30) days. (ECF No. 3.) Mitchell subsequently filed a

Motion for Leave to Proceed In Forma Pauperis (ECF No. 4) and a copy of his account

statement (ECF No. 5). For the following reasons, the Court will grant Mitchell leave to proceed

in forma pauperis and dismiss his Complaint.

I.            FACTS

              In his Complaint, Mitchell mentions that in February 2015, he was arrested by

“University City campus cops” when they were “off duty and outside [their] jurisdiction.”

(Compl. at 5.)1 Mitchell states that he was “illegally convicted” by Judge Karen Y. Simmons


                                                            
1
    The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
and sentenced to one (1) year of probation. (Id.) Subsequently, Mitchell spent eight (8) months

at the Curran-Fromhold Correctional Facility (“CFCF”) for a probation violation and another six

(6) months at the House of Correction for another violation. (Id.) Mitchell claims that he

“max[ed] out [his] time.” (Id.) He alleges that he “did illegal jail time” because the

Commonwealth “has no a[u]thority to overturn reverse or modify any criminal case and the same

rule go[es] for judges.” (Id.) He states that he wants to “sue the University City campus police”

and if [he] can sue the judge and Seth R. Williams” he would like to do that as well. (Id.) As

relief, Mitchell asks for the conviction to be expunged from his record. (Id. at 7.) He also seeks

damages for illegal arrest, false imprisonment, and illegal conviction. (Id.)

              Public dockets reflect that on February 7, 2015, Mitchell was arrested on charges of theft

by unlawful taking-moveable property and receiving stolen property. Commonwealth v.

Mitchell, Docket No. MC-51-CR-0003908-2015 (Phila. Municipal Ct.). On March 31, 2015,

Judge Simmons sentenced him to a year of probation. Id. On October 8, 2015, Mitchell was

found to be in violation of his probation and sentenced to a minimum of three (3) months and a

maximum of twelve (12) months of confinement. Id. On May 30, 2017, Mitchell was again

found to be in violation of his probation and was “[s]entenced to Backtime with credit for time

served.” Id.

II.           STANDARD OF REVIEW

              The Court will grant Mitchell leave to proceed in forma pauperis because it appears that

he is incapable of paying the fees to commence this civil action.2 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a



                                                            
2
  However, as Mitchell is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                               2
claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Mitchell is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

As discussed below, the Complaint fails to state a cognizable claim for relief.

         A.     Discussion of the Named Defendant(s)

         As noted above, Mitchell has named the “University City Campus Cops of Philadelphia”

as the Defendant in this matter. To the extent that “University City Campus Cops of

Philadelphia” refers to the University of Pennsylvania Police Department, that entity is not

capable of being sued under § 1983. See Fleck v. Trs. Of Univ. of Pa., 995 F. Supp. 2d 390, 402

(E.D. Pa. 2014). Rather, the Trustees of the University of Pennsylvania is the proper entity to

sue. See Gaines v. Univ. of Pa. Police Dep’t, No. 97-3381, 1997 WL 624281, at *3 (E.D. Pa.

Oct. 7, 1997) (noting that “Penn’s relationship to the Penn Police should be considered

analogous to a municipality’s relationship with its police department”). However, to maintain a

claim against the Trustees, Mitchell must allege that an official custom or policy caused the



                                                  3
alleged violations of his constitutional rights. See Bynum v. Trs. of Univ. of Pa., 115 F. Supp. 3d

577, 588 (E.D. Pa. 2015) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978)). The

Complaint, however, fails to allege this. Accordingly, Mitchell cannot maintain his claims

against “University City Campus Cops of Philadelphia” or the Trustees.

          Mitchell also indicates that he would like to sue Judge Simmons and Seth Williams.

(Compl. at 5.) It appears that Michell seeks to proceed against Judge Simmons based on the way

she presided over Mitchell’s state criminal proceedings. However, judges are entitled to absolute

immunity from civil rights claims that are based on acts or omissions taken in their judicial

capacity, so long as they do not act in the complete absence of all jurisdiction. See Stump v.

Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006)

(per curiam). Accordingly, to the extent Michell seeks to proceed against Judge Simmons, his

claims must be dismissed as legally baseless because they are based on acts taken in her judicial

capacity. Moreover, if Mitchell desires to proceed against Seth Williams based upon his role in

pursuing Mitchell’s prosecution on behalf of the Commonwealth, the District Attorney is entitled

to absolute immunity from such claims. See Van de Kamp v. Goldstein, 555 U.S. 335, 348-49

(2009).

          B.     Discussion of Mitchell’s Claims

          It appears that Mitchell seeks to hold the “University City Campus Cops of Philadelphia”

liable for false arrest. Pennsylvania’s two-year limitations period applies to Mitchell’s false

arrest claim. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549 U.S. 384, 387 (2007).

Mitchell’s claim accrued when he “ha[d] a complete and present cause of action, that is, when

[he could] file suit and obtain relief.” Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir.

2010) (quotations omitted). Pursuant to the prison mailbox rule, a prisoner’s complaint is



                                                 4
considered filed at the time he or she hands it over to prison authorities for forwarding to the

Court. See Houston v. Lack, 487 U.S. 266, 276 (1988); Terrell v. Benfer, 429 F. App’x 74, 75

n.1 (3d Cir. 2011) (per curiam).

              Here, Mitchell’s false arrest claim accrued on February 7, 2015, when he was arrested on

the charges brought against him. See Wallace, 549 U.S. at 389-90 & n.3; Singleton v. DA

Philadelphia, 411 F. App’x 470, 472 (3d Cir. 2011) (concluding that accrual of a claim for false

arrest occurred on the date that the plaintiff “was arrested and charges were filed against him”).3

Thus, the limitations period applicable to this claim expired in 2017. Mitchell, however, did not

file his Complaint until January 31, 2019, the date he says he gave it to prison authorities for

mailing. (See Compl. at 10.) Mitchell’s claim of false arrest is, therefore, untimely filed by

approximately two (2) years.

              Mitchell also seeks to his conviction removed from his record and to receive damages for

false imprisonment (apparently from his probation violations) and illegal conviction. His claims

of wrongful incarceration, however, are not cognizable under § 1983 at this time. “[W]hen a

state prisoner is challenging the very fact or duration of his physical imprisonment, and the relief

he seeks is a determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.” See Preiser v. Rodriguez, 411

U.S. 475, 500 (1973). Accordingly, any attempts by Mitchell to vacate his conviction and




                                                            
3
  Arguably, Mitchell’s false arrest claim could have accrued when he was arraigned on the
charges. See Wallace, 549 U.S. at 397 (noting that “the statute of limitations upon a § 1983
claim seeking damages for a false arrest in violation of the Fourth Amendment, where the arrest
is followed by criminal proceedings, begins to run at the time the claimant becomes detained
pursuant to legal process”). However, the public docket reflects that Mitchell was arraigned on
February 7, 2015, the same date that he was arrested.
                                                               5
sentence must be pursued in a habeas case, after exhausting state remedies, rather than a civil

rights action.

        Furthermore, “to recover damages [or other relief] for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

(footnote and citation omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A]

state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

conviction or internal prison proceedings)— if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” (emphasis omitted)). The doctrine set

forth in Heck has been extended to civil rights cases challenging parole and probation

revocations. See Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006); Burton v. Delaware

Cty. Court House, No. 12-4175, 2012 WL 3223691, at *2 (E.D. Pa. Aug. 7, 2012). As

Mitchell’s conviction and sentence have not been reversed, expunged, or otherwise invalidated,

any claims that challenge his convictions are not currently cognizable under § 1983. In other

words, Mitchell cannot raise claims challenging the constitutionality of any aspect of the

proceedings leading to his convictions and sentences at this time.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Mitchell leave to proceed in forma

pauperis and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C.



                                                  6
§ 1915(e)(2)(B)(ii). Any claims against “University City Campus Cops of Philadelphia” and, to

the extent Mitchell is proceeding against them, any claims against Judge Simmons and Seth

Williams, will be dismissed with prejudice. Mitchell’s false arrest claim will be dismissed with

prejudice as time-barred. Mitchell’s claims regarding illegal conviction and false imprisonment,

and any other claims challenging his conviction and sentence, which are barred by Heck v.

Humphrey, 512 U.S. 477 (1994), will be dismissed without prejudice to Mitchell’s right to raise

them in a new lawsuit only if he is successful in challenging his conviction and sentence in state

court or federal habeas proceedings. Mitchell will not be permitted to file an amended

complaint, as amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103,

112-13 (3d Cir. 2002). An appropriate Order follows.

                                             BY THE COURT:

                                                /s/ Gerald Austin McHugh

                                             United States District Judge




                                                 7
